Affirmed and Opinion filed July 10, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00616-CR



                  BENJAMIN CLAUDE COMPERRY, Appellant,
                                           V.
                         THE STATE OF TEXAS, Appellee



              On Appeal from the County Criminal Court at Law No. 5
                                 Harris County, Texas
                            Trial Court Cause No. 1734106



                                     OPINION

      Appellant Benjamin Claude Comperry pleaded “guilty” to misdemeanor driving
while intoxicated after the trial court denied his motion to suppress the results of a
chemical analysis of his blood taken involuntarily. On appeal, Comperry contends the
trial court abused its discretion in denying the motion to suppress by applying the wrong
standard to determine whether Transportation Code section 724.012(b)(3) justified a
warrantless search for his blood. We affirm.

                                                  I

       In December 2010, Officer Bennie Boles of the La Porte Police Department
arrested Comperry for DWI after he was involved in a car accident. Boles took Comperry
to the La Porte jail, where Boles obtained Comperry’s criminal history from a printout of
information contained in the Texas Crime Information Center (TCIC)1 database. Boles
reviewed Comperry’s criminal history to determine whether Comperry had been
convicted of DWI on two or more previous occasions. If so, Boles understood that
Chapter 724 of the Transportation Code required him to obtain a specimen of Comperry’s
blood without the necessity of a warrant or Comperry’s consent. See Tex. Transp. Code §
714.012(b)(3)(B).

       Comperry’s criminal history information showed four “Event Cycles” consisting
of a DWI arrest in Harris County, a DWI arrest in Galveston County, and two unrelated
misdemeanor arrests. Event Cycle 1, reflecting the Harris County DWI arrest, showed
that in July 2006, Comperry was arrested for DWI, pleaded “guilty,” and was convicted
in October 2006 of class B misdemeanor DWI in the County Criminal Court at Law No.
5, for which he received a three-day jail sentence and a $600 fine.

       Event Cycle 2, reflecting the Galveston County arrest, showed that in August
2006, Comperry was arrested for DWI. This event cycle reflected that Comperry pleaded
“no contest,” was convicted in April 2008 of class B misdemeanor DWI in the Justice of
the Peace Court for Precinct 7 of Galveston County, and sentenced to three days in jail
with a $100 fine. In the same event cycle, however, the data also reflected that Comperry


       1
           The State refers to this database as the TCIC/NCIC database, but it does not explain these
acronyms. In the interest of consistency and brevity we will refer to the database as the TCIC, as
Comperry does. See Peacock v. State, 77 S.W.3d 285, 287 (Tex. Crim. App. 2002) (stating that the TCIC
is “a statewide criminal information database used by law enforcement agencies”); see also Tex. Code
Crim. Proc. art. 60.02 (authorizing computerized criminal history record information systems).
                                                 2
pleaded “no contest” to obstructing a highway or passageway in the same court, was
convicted of a class B misdemeanor, and received the same sentence of three days in jail
with a $100 fine. The disposition of the obstructing-a-highway conviction reflected:
“CONVICTED - LESSER CHARGE.”

       At the hearing on Comperry’s motion to suppress, Comperry stipulated at the
outset that he was arrested without a warrant, there was reasonable suspicion for the stop,
and there was probable cause for the DWI arrest. Officer Boles was the State’s only
witness. Boles testified that, after taking Comperry to jail, he reviewed Comperry’s
criminal history from the TCIC database and determined that Comperry had been
convicted of DWI on two previous occasions. Boles read the statutory warnings
contained in the DIC-24 form to Comperry, and then asked Comperry if he would
voluntarily submit to a blood test. Comperry refused and signed the DIC-24 form
acknowledging his refusal.

       Boles also testified that he saw the additional entry in Event Cycle 2 reflecting the
obstructing-a-highway conviction, but he believed that Comperry had been charged with
and convicted of a second offense arising out of the same transaction as the Galveston
County DWI. Boles explained that he believed this because “there was nothing to
indicate there weren’t two charges filed, and because the TCIC printout showed that
Comperry had been convicted of two different offenses on the same date.” Boles did not
recall whether Comperry told him the Galveston case was reduced to obstructing a
highway, but he said that even if Comperry had told him that, it would have no bearing
on the situation because he believed the TCIC data to be a reliable and credible source of
information.

       Comperry testified that he was not convicted of DWI as a result of the Galveston
County arrest; he was convicted only of obstruction. Comperry also testified that when he
refused to willingly give a specimen of his blood, Boles stated that he believed Comperry
had been convicted of DWI on two previous occasions, thus invoking the mandatory

                                             3
provision of section 724.012(b)(3) of the Transportation Code. In response, Comperry
testified that he explained to Boles that he had been convicted of DWI only one time and
that the Galveston arrest resulted in a conviction only for the lesser charge of obstructing,
not a second DWI conviction. According to Comperry, Boles made no effort to confirm
whether his statements were correct.

       A day after hearing evidence and arguments, the trial court orally announced its
findings of fact and conclusions of law. The trial court’s findings and conclusions
included the following:

               Based upon the hearing that we had yesterday in court, based upon
       the testimony and argument of counsel, while I find this is a very difficult
       decision because this area is unsettled because it’s new, I’m making the
       following findings: That the officer, Officer Boles, appeared credible in his
       testimony. He testified that he arrested the defendant for driving while
       intoxicated. There was a stipulation of the parties, as I recall, that the arrest
       was made upon probable cause without a warrant. Further, the officer
       testified that the defendant refused to give a breath sample voluntarily, and
       we received written evidence to that effect in State’s Exhibit No. 2 [the
       DIC-24].

               Officer Boles testified that he checked at the time of the defendant’s
       arrest for his criminal history through TCIC/NCIC; that he received that
       information and that he same information was captured in State’s Exhibit
       No. 3. That he reviewed that information at the time of the defendant’s
       arrest and based upon the information in Cycles 1 and 2, he formed the
       belief that the defendant had been convicted twice before of driving while
       intoxicated, once in Harris County and once in Galveston County. Based
       upon that belief, Officer Boles then required a blood draw from the
       defendant, based upon Transportation Code, Section 724.012, and in that
       section we would refer to (b)(3)(B).

              Further, I find that TCIC/NCIC is a credible source of criminal
       history information, [and] that TCIC printouts are normally reliable
       information regarding criminal histories. I’ll further find that in this case
       the information for Cycle No. 2 in State’s Exhibits No. 3 is confusing and
       possibly incorrect in the way it is displayed. I will further find and, I
       believe, [it] was stipulated by the parties that this defendant actually has
       one prior conviction for DWI . . [r]ather than two prior convictions for

                                              4
       driving while intoxicated. Based upon the evidence and the law presented
       and the arguments, I will conclude that Officer Boles was reasonable in his
       belief that the defendant had two prior convictions for driving while
       intoxicated, having relied upon normally reliable information from a
       credible source in forming that belief. I’ll further conclude that Officer
       Boles required the blood draw as a result of this reasonable, though
       incorrect, understanding of the defendant’s criminal history.

The trial court also found that Boles did not remember whether Comperry had tried to
correct his misunderstanding of the Galveston conviction, but that “even if the defendant
had so informed him, [Boles] would have accepted the information in the TCIC over
what any defendant, not just what Mr. Comperry had told him.”

       The trial court denied Comperry’s motion to suppress, and he pleaded guilty.

                                             II

       In one issue, Comperry contends that the trial court erred in denying his motion to
suppress the blood test results. He frames the issue as “[w]hether an ambiguous,
‘confusing and possibly incorrect’ report of a prior DWI conviction, even from a credible
source, constitutes ‘reliable information’” for purposes of section 724.012(b)(3).

                                            A

       In reviewing a trial court’s rulings on a motion to suppress, we give almost total
deference to a trial court’s determination of historical facts that are supported by the
record and to its determination of mixed questions of fact and law that turn on an
evaluation of credibility and demeanor. See Guzman v. State, 955 S.W.2d 85, 89 (Tex.
Crim. App. 1997). We review de novo mixed questions of law and fact that do not turn
on an evaluation of credibility and demeanor. See id. We review the evidence in the light
most favorable to the trial court’s ruling. See Carmouche v. State, 10 S.W.3d 323, 327–28
(Tex. Crim. App. 2000).




                                             5
                                             B

       Chapter 724 of the Transportation Code provides that a person who operates a
motor vehicle in a public place or a watercraft while intoxicated is considered to have
consented to submit to the taking of a breath or blood specimen for analysis to determine
the alcohol concentration or the presence of a controlled substance, drug, dangerous drug,
or other substance in the person’s body. See Tex. Transp. Code § 724.011; see also
Beeman v. State, 86 S.W.3d 613, 616 (Tex. Crim. App. 2002) (recognizing that implied
consent law “gives officers an additional weapon in their investigative arsenal, enabling
them to draw blood in certain limited circumstances even without a search warrant”). If a
person arrested for a specified offense refuses the officer’s request to submit to the taking
of a specimen, Section 724.012(b) requires a peace officer to compel the taking of a
specimen of the person’s breach or blood in the following circumstances:

       (1) the person was the operator of a motor vehicle or a watercraft involved
       in an accident that the officer reasonably believes occurred as a result of the
       offense and, at the time of the arrest, the officer reasonably believes that as
       a direct result of the accident:

              (A) any individual has died or will die;

              (B) an individual other than the person has suffered serious bodily
       injury; or

              (C) an individual other than the person has suffered bodily injury
       and been transported to a hospital or other medical facility for medical
       treatment;

       (2) the offense for which the officer arrests the person is an offense under
       Section 49.045, Penal Code; or

       (3) at the time of the arrest, the officer possesses or receives reliable
       information from a credible source that the person:

             (A) has been previously convicted of or placed on community
       supervision for an offense under Section 49.045, 49.07, or 49.08, Penal

                                             6
       Code, or an offense under the laws of another state containing elements
       substantially similar to the elements of an offense under those sections; or

              (B) on two or more occasions, has been previously convicted of or
       placed on community supervision for an offense under Section 49.04,
       49.05, 49.06, or 49.065, Penal Code, or an offense under the laws of
       another state containing elements substantially similar to the elements of an
       offense under those sections.

Id. § 724.012(b). The peace officer designates the type of specimen to be taken. Id. §
724.012(c).

       The parties agree that the operative provision in this case is section
724.012(b)(3)(B), which requires the officer to take a specimen of blood or breath if, at
the time of the arrest, the officer “possesses or receives reliable information from a
credible source” that the person arrested has been previously convicted of “an offense
under Section 49.04” of the Penal Code on two or more occasions. Penal Code section
49.04 governs the offense of DWI. See Tex. Penal Code § 49.04 (providing that a person
commits the offense of driving while intoxicated if the person is intoxicated while
operating a motor vehicle in a public place).

       Comperry concedes that the TCIC report Boles used was from a credible source,
but he argues that the information purporting to show a second DWI conviction was not
reliable because it was not only inaccurate, but also facially irregular, ambiguous, and, as
described by the trial court, “confusing and possibly incorrect.” According to Comperry,
the trial court conflated the reliability and credibility requirements when it held that the
officer’s belief was reasonable, effectively determining that the facially irregular report
was reliable based on the credibility of the source alone. Comperry argues that the plain
language of the statute requires an independent review of both the credibility of the
source and the reliability of the conviction information, and conflating these requirements
nullifies the Legislature’s intent to limit warrantless searches. See Badgett v. State, 42
S.W.3d 136, 139 (Tex. Crim. App. 2001) (explaining that statutes are to be construed, if


                                                7
at all possible, so as to give effect to all of its parts, and so that no part is to be construed
as void or redundant).

       Comperry further argues that the trial court erroneously substituted a “reasonable
belief” standard for the plain-language requirement that an officer possess “reliable
information from a credible source.” Comperry contrasts the language used in subsection
(b)(3) with the language of subsection (b)(1), which expressly provides for reliance on
the officer’s “reasonable beliefs” when accidents involving injuries or fatalities are
involved. See Tex. Transp. Code § 724.012(b)(1). According to Comperry, when section
724.012(b) was amended to add subsection (b)(3), “the Legislature clearly intended a
purely objective examination of the information, as opposed to the officer’s subjective
belief, when he relies on second-hand reports of past convictions.” See § 742.012(b)(3);
see also The Nicole “Lilly” Lalime Act, 81st Leg., R.S., ch. 1348, § 18, 2009 Tex. Gen.
Laws 4267 (amending section 724.012 to expand circumstances in which police are
authorized to obtain a blood or breath specimen). Thus, Comperry argues that the
Legislature created a separate standard governing searches predicated on prior
convictions when it created the new subsection pertaining to those cases. Comperry
maintains that the lower court abused its discretion when it denied his motion to suppress
by ignoring this new standard and replacing it with a “reasonable belief” standard.

       Statutory construction is a question of law we review de novo. Ramos v. State, 303
S.W.3d 302, 306 (Tex. Crim. App. 2009). When interpreting statutory language, we focus
on the collective intent or purpose of the legislators who enacted the legislation. Clinton
v. State, 354 S.W.3d 795, 800 (Tex. Crim. App. 2011). We construe a statute according to
its plain meaning without considering extratextual factors unless the statutory language is
ambiguous or imposing the plain meaning would cause an absurd result. Id.; State v.
Neesley, 239 S.W.3d 780, 783 (Tex. Crim. App. 2007). Applying the canons of
construction to determine the meaning of a statute, we presume that (1) compliance with
the constitutions of this state and the United States is intended; (2) the entire statute is

                                               8
intended to be effective; (3) a just and reasonable result is intended; (4) a result feasible
of execution is intended; and (5) public interest is favored over any private interest.
Clinton, 354 S.W.3d at 800.

       Section 724.012(b)(3) provides that the officer is required to take a person’s blood
or breath sample if at the time of the arrest the officer “possesses or receives reliable
information from a credible source” that the person has previously been convicted of
specific enumerated offenses, including DWI, two or more times. See Tex. Transp. Code
§ 724.012(b)(3)(B). The terms “reliable information” and “credible source” are not
defined in the statute.

       Statutory terms not legislatively defined are generally construed as common usage
allows, but terms that have acquired a known and established legal meaning are generally
construed in their legal sense. Medford v. State, 13 S.W.3d 769, 771–72 (Tex. Crim. App.
2000). “Reliable” is defined in Black’s Law Dictionary as “[t]rustworthy” and “worthy of
confidence.” Black’s Law Dictionary 1160 (5th ed. 1979). In the context of probable
cause to search or arrest, trust and confidence are often acquired through the
communication of consistently dependable or truthful information. See Dixon v. State,
206 S.W.3d 613, 617 n.15 (Tex. Crim. App. 2006) (noting that a confidential informant’s
reliability is based on his “information track record” rather than his conviction record);
Mejia v. State, 761 S.W.2d 35, 38 (Tex. App.—Houston [14th Dist.] 1988, pet. ref’d)
(holding information from informant was sufficiently reliable to support issuance of
search warrant when informant demonstrated personal knowledge of the matters asserted
and admitted to being a drug trafficker; the court noted that “[a]n admission against penal
interest . . . is a factor indicating reliability”).

       Akin to “reliable,” Black’s defines “credible” as “[w]orthy of belief; entitled to
credit.” Black’s Law Dictionary 330.2 Thus, it has been said that a “credible witness” is

2
  Even if we concluded that the terms “reliable” and “credible” did not have established legal meanings,
the common usage of the words is virtually indistinguishable from the legal usage. Webster’s Third New
International Dictionary defines “reliable” as “worthy of dependence or reliance” and “of proven
                                                   9
one who is competent to testify and “worthy of belief.” Ashley v. State, 237 S.W.2d 311,
313 (Tex. Crim. App. 1951) (op. on reh’g); Brown v. State, 254 S.W. 995, 995 (Tex.
Crim. App. 1923); see also Barber v. State, 142 S.W. 577, 581 (Tex. Crim. App. 1911)
(“Credibility of a witness is always a matter for the jury, and one need not have a
character entirely above reproach in order to be credible; besides, the word ‘credible’ is
an ordinary good English word, and needs no explanation or definition to the jury.”).
Likewise, the Court of Criminal Appeals has stated that a “credible person” was one
“worthy of belief” within the meaning of the statutory provision authorizing an officer to
pursue and arrest without a warrant a felony offender who is about to escape, “on the
representation of a credible person.” See Maloy v. State, 582 S.W.2d 125, 128 (Tex.
Crim. App. 1979); see also Tex. Code Crim. Proc. art. 14.04 (“Where it is shown by
satisfactory proof to a peace officer, upon the representation of a credible person, that a
felony has been committed, and that the offender is about to escape, so that there is no
time to procure a warrant, such peace officer may, without warrant, pursue and arrest the
accused.”).

       Significantly, “reliable” and “credible” are often paired in the context of
evaluating whether probable cause exists to conduct a search and seizure or arrest. See,
e.g., Dixon, 206 S.W.3d at 616–17, 619 (holding that confidential informant was
“credible and reliable” when officer had known him more than a year and the information
he provided in the past had always been shown to be true, and concluding that
informant’s veracity and basis of knowledge were sufficient to establish probable cause
for search of appellant’s car); Hall v. State, 795 S.W.2d 195, 197 (Tex. Crim. App. 1990)
(“Inherent in the totality of the circumstances test is whether the affiant’s reliable and
credible informant observed conduct which was sufficiently suspect so as to be more
consistent with criminal that innocent activity.”); State v. Hill, 299 S.W.3d 240, 244 (Tex.


consistency in producing satisfactory results.” Webster’s Third New International Dictionary 1917
(1993). Webster’s defines “credible” as “capable of being credited or believed” and “worthy of belief.”
Id. at 532.
                                                  10
App.—Texarkana 2009, no pet.) (“Hearsay from unnamed informants may be credited by
showing the informant has given reliable, credible information in the past.”); Thacker v.
State, 889 S.W.2d 380, 387 (Tex. App.—Houston [14th Dist.] 1994, pet. ref’d) (holding
that a search warrant may be predicated on hearsay information furnished to the affiant if
it is shown to be credible or reliable); Nelson v. State, 855 S.W.2d 26, 30 (Tex. App.—El
Paso 1993, no pet.) (holding that officer’s personal knowledge and “reliable information
from a credible source” supported warrantless arrest of aggravated-robbery suspect);
Tribble v. State, 792 S.w.2d 280, 284 (Tex. App.—Houston [1st Dist.] 1990, no pet.)
(holding that a private citizen who contacts the police for the sole purpose of reporting a
criminal act is inherently credible and reliable); Mejia, 761 S.W.2d at 38 (holding
informant’s demonstration of reliability “reinforced” his credibility).

       In Illinois v. Gates, the United States Supreme Court held that probable cause to
search exists when the totality of the circumstances allows a conclusion that there is a fair
probability of finding contraband or evidence at a particular place. See 462 U.S. 213, 238
(1983); see also Whaley v. State, 686 S.W.2d 950, 951 (Tex. Crim. App. 1985) (adopting
the totality-of-the-circumstances test of Illinois v. Gates). Under the totality-of-the-
circumstances analysis, the Gates court explained that an informant’s veracity, reliability,
and basis of knowledge are all “highly relevant” elements when determining the value of
an informant’s report, but they should not be understood as entirely separate and
independent. Gates, 462 U.S. at 230; see Dixon, 206 S.W.3d at 616. Instead, these
elements “should be understood simply as closely intertwined issues that may usefully
illuminate the commonsense, practical question” whether probable cause exists. Gates,
462 U.S. at 230.

       Taking into account the consistency of the words “reliable” and “credible” as
applied in legal contexts, and having reviewed the extensive use of the words together in
the law of search and seizure, we conclude that these words have specific legal meanings
that are closely related and intertwined. We presume the Legislature also recognized that

                                             11
reliability and credibility are often intertwined in the realm of criminal law, and so when
drafting section 724.012(b)(3) purposely prescribed the requirement of “reliable
information from a credible source” to reflect the commonly understood use of the words.
Miller v. State, 33 S.W.3d 257, 260 (Tex. Crim. App. 2000) (stating that when
determining the legislature’s intent in drafting a statute, we presume that the legislature is
aware of case law affecting or relating to the statute).

       Although Comperry contends that “reliable” and “credible” must be separately
evaluated or the legislature’s intent will be nullified, we disagree. The Court of Criminal
Appeals has recognized that statutory terms may overlap in meaning without being
ambiguous or leading to an absurd result. See Clinton v. State, 354 S.W.3d. at 802
(holding that even though definitions of statutory terms may overlap, this does not render
those terms meaningless or necessarily producing an absurd result); see also In re Nash,
220 S.W.3d 914, 917–18 (Tex. 2007) (noting that “there are times when redundancies are
precisely what the Legislature intended”). Further, as the Clinton court instructed, we
must presume the Legislature intended for the entire statute to be effective and to produce
a just and reasonable result. Clinton, 354 S.W.3d at 801. The purpose of the implied-
consent law is to decrease the number of casualties caused by drunk drivers. See Neesley,
239 S.W.3d at 785. Our interpretation of the statutory language as applied in this case
balances the rights of an accused with the legislature’s intended purpose and so furthers a
just and reasonable result.

       In this case, the TCIC information—which Comperry concedes is from a credible
source—appeared to reflect that Comperry had twice before been convicted of DWI.
Even though the trial court found the information in Event Cycle 2 “confusing and
possibly incorrect in the way it [was] displayed,” and subsequently found it to be
incorrect, we cannot say the trial court erred or abused its discretion by concluding that
Officer Boles was entitled to rely on the information because the TCIC database provides
“normally reliable” information from a credible source. We note that even Comperry

                                              12
concedes that the “great majority” of the conviction information in the TCIC is accurate,
and Comperry acknowledges that “[t]he very purpose of the system is to give officers and
other officials access to reliable and complete information concerning persons’ criminal
history.”

       Yet, Comperry argues that the TCIC report in this case was not reliable because it
contained “facial irregularities.” He states that Officer Boles “testified that each ‘Event
Cycle’ on a [computerized criminal history] report represents a single charge brought
against a defendant.” But that mischaracterizes the testimony. Boles did not state that
each event cycle was a single charge. In fact, Boles testified that he believed that the
entry of “obstructing a highway” for April 25, 2008, related to a second offense arising
out of the same transaction rather than a substitution for the DWI conviction on that date.
Boles believed that the appellant had two separate convictions because “there was
nothing to indicate there weren’t two charges filed.”

       Comperry attempts to bolster his claim that Boles should have recognized that
only one charge was possible by claiming that “the Double Jeopardy clause means that
both reported outcomes [convictions for obstructing a highway and DWI] cannot
simultaneously be true.” But that is not correct. The double jeopardy clause protects
against (1) a second prosecution for the same offense after acquittal; (2) a second
prosecution for the same offense after conviction; and (3) multiple punishments for the
same offense. See Brown v. Ohio, 432 U.S. 161, 164–65 (1977). In determining whether
the double jeopardy clause has been violated, this Court must apply the Blockburger test,
which states that "where the same act or transaction constitutes a violation of two distinct
statutory provisions the test to be applied to determine whether there are two offenses or
only one is whether each provision requires proof of a fact which the other does not.”
Blockburger v. United States, 284 U.S. 299, 304 (1932).

       A person commits the offense of DWI when that person is intoxicated while
operating a motor vehicle in a public place. Tex. Penal Code § 49.04(a). In contrast, a

                                            13
person commits the offense of obstructing a highway when that person intentionally,
knowingly, or recklessly renders a highway, street, sidewalk, railway, waterway,
elevator, aisle, hallway, entrance, or exit either impassable or unreasonably inconvenient
or hazardous to pass without legal privilege or authority or when that person disobeys a
reasonable request or order to move issued by a peace officer, fireman, or person with
authority to prevent the obstruction of a highway or to maintain public safety. Tex. Penal
Code § 42.03(a). As a comparison of the elements confirms, a DWI does not necessarily
constitute a violation of the obstructing-a-highway offense. Moreover, each requires the
proof of facts not required by the other; for example, DWI requires intoxication whereas
obstructing a highway requires a culpable mental state. Thus, convictions for both
offenses could have been simultaneously true and would not have been forbidden by the
double jeopardy clause.

      Additionally, Comperry argues that there were other irregularities in the TCIC
printout that should have alerted Boles to investigate Comperry’s conviction history
further. Comperry points out that Event Cycle 2 reflects that both convictions were the
result of the same plea on the same date, in the same court, and under the same cause
number. He also contends Boles should have recognized that the justice-of-the-peace
court was “incompetent to adjudicate Class B misdemeanors.” But such subtleties may
not have been apparent to an arresting officer, and we are not persuaded that the officer
must so closely examine a TCIC report before being entitled to rely on it. Whether the
court or cause number was inconsistent with other parts of the report is irrelevant to an
arresting officer when the report is otherwise internally consistent. This is particularly
true in this case in which the TCIC report plainly reflected that Comperry had been
convicted of DWI in Galveston County. The offense was listed as “driving while
intoxicated” the citation was for “PC 49.04,” the relevant Penal Code statute for the DWI
offense, and the “disposition” of the offense was listed as “CONVICTED.”




                                           14
       Comperry also argues that Officer Boles was not entitled to rely on the TCIC
information because he told Boles he had not been convicted of DWI as a result of the
Galveston County arrest. But Officer Boles was not required to accept the bare claims of
an intoxicated suspect with a criminal record over an otherwise credible source. See Cain
v. State, 958 S.W.2d 404, 409 (Tex. Crim. App. 1997) (“[I]ntoxication bears on
credibility.”). Further, the trial court specifically found that “even if [Comperry] had so
informed [Officer Boles], he would have accepted the information in the TCIC over what
any defendant, not just what Mr. Comperry had told him.”

       To the extent Comperry contends Boles should have engaged in a greater effort to
confirm Comperry actually had two or more convictions, we must acknowledge that
requiring officers to take additional steps to confirm a TCIC report showing two prior
DWI convictions, would delay testing and possibly result in loss of evidence of
intoxication in the suspect’s body. See Mata v. State, 46 S.W.3d 902, 916 (Tex. Crim.
App. 2001) (“[A] test nearer in time to the time of the alleged offense increases the
ability to determine the subject’s offense-time BAC [blood-alcohol content].”). This is
particularly true if officers were required to contact the clerk in another county or during
non-business hours. The additional time required would certainly delay the blood draw
and could render it irrelevant, depending on the amount of time required for such a
confirmation. See Crider v. State, 352 S.W.3d 704, 709 (Tex. Crim. App. 2011)
(explaining that “it takes four hours of hourly 0.02 BAC decreases to make a BAC of
0.08 drop to zero”). Other than Comperry’s protestation and the “confusing and
incorrect” data reflecting a second DWI conviction and also a lesser charge of obstructing
a highway, there was no reason for Officer Boles to question the reliability of the report.
The assertion that the report was eventually proved incorrect does not mitigate or
contradict the fact that Boles possessed reliable information from a credible source at the
time that he received the report.




                                            15
      On these facts, we conclude that the trial court did not abuse its discretion by
denying Comperry’s motion to suppress on the grounds that the information from the
database was unreliable because it contained “facial irregularities” and was later
confirmed to be incorrect. We overrule Comperry’s issue.

                                         ***

      We affirm the trial court’s judgment.




                                        /s/    Jeffrey V. Brown
                                               Justice



Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Publish — TEX. R. APP. P. 47.2(b).




                                          16